Title: From James Madison to William Cooke, 3 February 1802
From: Madison, James
To: Cooke, William


Sir,
Department of State: Washington, 3 Feby. 1802.
Within these few days I have received your letter of 27th of Novr. by Mr. Morton and yesterday that of the 2d ult came to hand. They contain statements, which when supported as you propose by authenticated transcripts of the process will entitle you to relief from the Government of Spain. If an appeal can be made from the last sentence pronounced against you in Cuba, you will do well to prefer it, lest the omission of one of the usual steps for obtaining redress in a judicial course may hereafter be alledged against you.
Mr. Pinckney our new Minister to Madrid has been charged to endeavour to obtain the assent of the Spanish Government to the appointment of Commissioners for examining and deciding upon the claims of our Citizens to compensation for unjust seizures of their vessels and property. Until the result of this measure is known it is thought inexpedient to press particular cases upon that Government: for the present therefore it is not advisable for you to incur the expense of a journey to Washington or Madrid. I am very respectfully, Sir, your most Obt. Sert.
James Madison
 

   RC (DNA: RG 76, Spain, Treaty of 1819, Disallowed Claims, vol. 47); Tr (ibid., 62B). RC in a clerk’s hand, signed by JM.

